UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7711



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


DONALD COREY HILL, a/k/a Corey Melvin, a/k/a Tank,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:03-cr-00112-nkm-1)


Submitted:    May 29, 2008                    Decided:   June 3, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Corey Hill, Appellant Pro Se.      Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald Corey Hill appeals the district court’s order, as

amended, denying his motion filed pursuant to Fed. R. Crim. P. 36.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Hill, No. 3:03-cr-00112-nkm-1 (W.D. Va.

Oct. 4, 2007; Jan. 9, 2008).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 2 -